 Fill in this information to identify your case:

 Debtor 1                     Lorna Mercier
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MICHIGAN

 Case number           17-30751
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                         Total claim         Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          IRS                                                    Last 4 digits of account number       SSN                 $6,000.00            $3,091.36               $2,908.64
              Priority Creditor's Name
              Centralized Insolvency                                 When was the debt incurred?
              Operations
              P.O. Box 21126
              Philadelphia, PA 19114
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        income tax

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               35883                                               Best Case Bankruptcy

                    17-30751-dof             Doc 42            Filed 04/09/19                 Entered 04/09/19 10:39:54                            Page 1 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.1      Account Adjustment Bur                                     Last 4 digits of account number       18N1                                             $2,458.00
          Nonpriority Creditor's Name
          217 Ann Arbor Road                                         When was the debt incurred?           Opened 3/01/11
          Plymouth, MI 48170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sun Homes Inc.


 4.2      ADR Arbitration                                            Last 4 digits of account number       1917                                             $1,270.00
          Nonpriority Creditor's Name
          702 Center                                                 When was the debt incurred?
          Lewiston, NY 14092
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cash advance loan


 4.3      Alliance Anesthesia PLLC                                   Last 4 digits of account number                                                        $1,982.00
          Nonpriority Creditor's Name
          4800 S. Saginaw St.                                        When was the debt incurred?
          Suite 1845
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 2 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.4      Americollect                                               Last 4 digits of account number       562A                                               $109.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 9/01/13
          Po Box 1566
          Manitowoc, WI 54221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Regional Medical
              Yes                                                       Other. Specify   Imaging


 4.5      ARK Laboratory LLC                                         Last 4 digits of account number                                                      $31,860.00
          Nonpriority Creditor's Name
          6620 Highland Road                                         When was the debt incurred?
          Waterford, MI 48327
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.6      Automotive Credit Corp                                     Last 4 digits of account number       9301                                             $4,245.00
          Nonpriority Creditor's Name
          Michael Andrews & Assoc.                                                                         Opened 6/01/09 Last Active
          26261 Evergreen Rd. Suite 350                              When was the debt incurred?           5/31/11
          Southfield, MI 48076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 3 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.7      Calvary Portfolio Services                                 Last 4 digits of account number       4789                                               $642.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy Department                           When was the debt incurred?           Opened 2/01/12
          500 Summit Lake Dr. Suite 400
          Valhalla, NY 10595
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Hsbc Bank Nevada


 4.8      Capital One                                                Last 4 digits of account number                                                          $999.00
          Nonpriority Creditor's Name
          P.O. Box 6492                                              When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.9      Capital One                                                Last 4 digits of account number                                                          $876.00
          Nonpriority Creditor's Name
          P.O. Box 790216                                            When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 4 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.1
 0        Cbm Collections                                            Last 4 digits of account number       9847                                               $553.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/13 Last Active
          300 Rodd St.                                               When was the debt incurred?           2/03/17
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Diagnostic Radiology
              Yes                                                       Other. Specify   Assc Of F


 4.1
 1        Cbm Collections                                            Last 4 digits of account number       3598                                               $199.00
          Nonpriority Creditor's Name
          300 Rodd St.                                               When was the debt incurred?           Opened 12/14
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Mclaren Medical Group


 4.1
 2        Cbm Collections                                            Last 4 digits of account number       7107                                                 $36.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/16 Last Active
          300 Rodd St.                                               When was the debt incurred?           1/04/17
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Diagnostic Radiology
              Yes                                                       Other. Specify   Assc Of F




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 5 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.1
 3        Cbm Collections                                            Last 4 digits of account number       7062                                                 $35.00
          Nonpriority Creditor's Name
          300 Rodd St.                                               When was the debt incurred?           Opened 01/15
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Mclaren Medical Group


 4.1
 4        Cbm Collections                                            Last 4 digits of account number       7088                                                 $35.00
          Nonpriority Creditor's Name
          300 Rodd St.                                               When was the debt incurred?           Opened 01/15
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Mclaren Medical Group


 4.1
 5        Cbm Collections                                            Last 4 digits of account number       6027                                                 $32.00
          Nonpriority Creditor's Name
          300 Rodd St.                                               When was the debt incurred?           Opened 11/14
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Diagnostic Radiology
              Yes                                                       Other. Specify   Assc Of F




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 6 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.1
 6        Cbm Collections                                            Last 4 digits of account number       8871                                                 $32.00
          Nonpriority Creditor's Name
          300 Rodd St.                                               When was the debt incurred?           Opened 10/15
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Diagnostic Radiology
              Yes                                                       Other. Specify   Assc Of F


 4.1
 7        Cbm Collections                                            Last 4 digits of account number       2660                                                 $30.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/14 Last Active
          300 Rodd St.                                               When was the debt incurred?           3/04/17
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Mclaren Medical Group


 4.1
 8        CBM Services Inc.                                          Last 4 digits of account number       9847                                               $582.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                      When was the debt incurred?           Opened 11/01/13
          Po Box 551
          Midland, MI 48640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Med1 02 Diagnostic
              Yes                                                       Other. Specify   Radiology Assc Of




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 7 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.1
 9        Check n Go                                                 Last 4 digits of account number                                                          $750.00
          Nonpriority Creditor's Name
          3688 Court Street                                          When was the debt incurred?
          Flint, MI 48503
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 0        Client Financial Services                                  Last 4 digits of account number                                                        $2,520.00
          Nonpriority Creditor's Name
          PO Box 7049                                                When was the debt incurred?
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 1        Client Financial Services                                  Last 4 digits of account number                                                        $1,200.00
          Nonpriority Creditor's Name
          PO Box 7049                                                When was the debt incurred?
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 8 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.2
 2        Client Financial Services                                  Last 4 digits of account number                                                        $1,209.00
          Nonpriority Creditor's Name
          209 South Alloy Drive                                      When was the debt incurred?
          Fenton, MI 48430
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.2      Client Financial Services of
 3        Michigan                                                   Last 4 digits of account number                                                          $570.00
          Nonpriority Creditor's Name
          L-3725                                                     When was the debt incurred?
          Columbus, OH 43260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection


 4.2
 4        Clio Urgent Care                                           Last 4 digits of account number                                                            $62.00
          Nonpriority Creditor's Name
          4272 W. Vienna Road                                        When was the debt incurred?
          Clio, MI 48420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               17-30751-dof                  Doc 42            Filed 04/09/19              Entered 04/09/19 10:39:54                          Page 9 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.2
 5        Comcast                                                    Last 4 digits of account number                                                          $750.00
          Nonpriority Creditor's Name
          PO BOX 3006                                                When was the debt incurred?
          Southeastern, PA 19398-3006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cable


 4.2
 6        Consumers Energy                                           Last 4 digits of account number       8327                                             $2,300.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2/17
          Lansing, MI 48937-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility


 4.2
 7        Consumers Energy                                           Last 4 digits of account number       0111                                             $1,986.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          2400 Weiss St.
          Saginaw, MI 48602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 10 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.2
 8        Consumers Energy                                           Last 4 digits of account number                                                        $2,576.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                      When was the debt incurred?
          400 Coolidge Hwy.
          Royal Oak, MI 48073
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility bill


 4.2
 9        Crd Prt Asso                                               Last 4 digits of account number       2750                                               $524.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 10/01/10
          Po Box 802068
          Dallas, TX 75380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Comcast Cable


 4.3
 0        Crd Prt Asso                                               Last 4 digits of account number       5827                                               $519.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 7/01/12
          Po Box 802068
          Dallas, TX 75380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Comcast Cable




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 11 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.3
 1        Credit Acceptance                                          Last 4 digits of account number       1800                                             $8,259.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/11 Last Active
          Po Box 513                                                 When was the debt incurred?           8/08/14
          Southfield, MI 48037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.3
 2        Credit Collections Svc                                     Last 4 digits of account number       0720                                               $313.00
          Nonpriority Creditor's Name
          Po Box 773                                                 When was the debt incurred?
          Needham, MA 02494
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   06 Progressive Insurance Company


 4.3
 3        Credit One Bank                                            Last 4 digits of account number                                                          $621.00
          Nonpriority Creditor's Name
          PO Box 98878                                               When was the debt incurred?
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 12 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.3
 4        Degara APP PLLC                                            Last 4 digits of account number                                                          $861.00
          Nonpriority Creditor's Name
          PO Box 4458 Dept. 206                                      When was the debt incurred?
          Houston, TX 77210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection


 4.3
 5        Diagnostic Radiology                                       Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          G3239 Beecher Rd.                                          When was the debt incurred?
          Ste. F
          Flint, MI 48532
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 6        Elga Credit Union                                          Last 4 digits of account number                                                          $420.00
          Nonpriority Creditor's Name
          2303 S. Center Rd.                                         When was the debt incurred?
          Burton, MI 48519
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 13 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.3
 7        EMS                                                        Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          3400 North Elms Road                                       When was the debt incurred?
          Flushing, MI 48433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 8        Enhanced Recovery Corp                                     Last 4 digits of account number       7443                                               $358.00
          Nonpriority Creditor's Name
          Attention: Client Services                                 When was the debt incurred?           Opened 7/01/12
          8014 Bayberry Rd
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sprint


 4.3
 9        First Premier Bank                                         Last 4 digits of account number       1579                                               $279.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/16 Last Active
          601 S Minnesota Ave                                        When was the debt incurred?           2/23/17
          Sioux Falls, SD 57104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 14 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.4
 0        Genesis FS Card Services                                   Last 4 digits of account number                                                          $618.00
          Nonpriority Creditor's Name
          PO Box 4477                                                When was the debt incurred?
          Beaverton, OR 97076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.4
 1        HRRG                                                       Last 4 digits of account number                                                          $152.00
          Nonpriority Creditor's Name
          PO Box 459080                                              When was the debt incurred?
          Fort Lauderdale, FL 33345
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection


 4.4
 2        Hsbc Bank                                                  Last 4 digits of account number       7040                                               $606.00
          Nonpriority Creditor's Name
                                                                                                           Opened 3/09/10 Last Active
          Po Box 5253                                                When was the debt incurred?           7/01/11
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 15 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.4
 3        Insight Radiologists P.C.                                  Last 4 digits of account number                                                          $117.00
          Nonpriority Creditor's Name
          4800 S. Saginaw St.                                        When was the debt incurred?
          Ste. 1805
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.4
 4        J.J. Marshall & Associates                                 Last 4 digits of account number       6930                                               $368.00
          Nonpriority Creditor's Name
          Po Box 182190                                              When was the debt incurred?           Opened 3/01/11
          Shelby Township, MI 48318
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Cash In A Flash


 4.4
 5        Jawad A Shah MD PC                                         Last 4 digits of account number                                                        $3,500.00
          Nonpriority Creditor's Name
          4800 S. Saginaw St.                                        When was the debt incurred?
          Ste. 1805
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 16 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.4
 6        Jawad A Shah MD PC                                         Last 4 digits of account number                                                        $2,943.00
          Nonpriority Creditor's Name
          4800 S. Saginaw St.                                        When was the debt incurred?
          Ste. 1805
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.4
 7        kroger check recovery                                      Last 4 digits of account number                                                          $200.00
          Nonpriority Creditor's Name
          PO Box 30650                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   bad check


 4.4
 8        McClaren Regional Medical Center                           Last 4 digits of account number                                                        $1,500.00
          Nonpriority Creditor's Name
          Dept 77498                                                 When was the debt incurred?
          PO Box 77000
          Detroit, MI 48277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 17 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.4
 9        McLaren                                                    Last 4 digits of account number                                                        $2,500.00
          Nonpriority Creditor's Name
          401 S. Ballenger Hwy.                                      When was the debt incurred?
          Flint, MI 48532
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.5
 0        McLaren                                                    Last 4 digits of account number                                                        $7,574.82
          Nonpriority Creditor's Name
          P.O. Box 775373                                            When was the debt incurred?
          Chicago, IL 60677
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.5
 1        Merchants & Medical                                        Last 4 digits of account number       7369                                               $148.00
          Nonpriority Creditor's Name
          6324 Taylor Rd                                             When was the debt incurred?           Opened 2/01/14
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Kinra Dds Ms Diwakar




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 18 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.5
 2        Mi Higher Ed Asst Atho                                     Last 4 digits of account number       1725                                           $42,804.00
          Nonpriority Creditor's Name
                                                                                                           Opened 9/01/12 Last Active
          Po Box 30047                                               When was the debt incurred?           8/15/14
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational Sallie Mae Ed Credit Fin Corp
 4.5
 3        Mi Higher Ed Asst Atho                                     Last 4 digits of account number       1725                                           $15,048.00
          Nonpriority Creditor's Name
                                                                                                           Opened 9/01/12 Last Active
          Po Box 30047                                               When was the debt incurred?           8/15/14
          Lansing, MI 48909
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational Sallie Mae Ed Credit Fin Corp
 4.5
 4        Money Recovery Nationw                                     Last 4 digits of account number       3660                                               $376.00
          Nonpriority Creditor's Name
          8155 Executive Ct Ste 10                                   When was the debt incurred?           Opened 08/13
          Lansing, MI 48917
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Emergency Department
              Yes                                                       Other. Specify   Physician




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 19 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.5
 5        Money Recovery Nationw                                     Last 4 digits of account number       4682                                               $197.00
          Nonpriority Creditor's Name
          8155 Executive Ct Ste 10                                   When was the debt incurred?           Opened 10/13
          Lansing, MI 48917
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Emergency Department
              Yes                                                       Other. Specify   Physician


 4.5
 6        Money Recovery Nationwide                                  Last 4 digits of account number       3660                                               $376.00
          Nonpriority Creditor's Name
          Po Box 13129                                               When was the debt incurred?           Opened 8/01/13
          Lansing, MI 48901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Emergency Department
              Yes                                                       Other. Specify   Physician


 4.5
 7        Money Recovery Nationwide                                  Last 4 digits of account number       0002                                               $300.00
          Nonpriority Creditor's Name
          Po Box 13129                                               When was the debt incurred?           Opened 12/01/11
          Lansing, MI 48901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Diagnostic Radiology




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 20 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.5
 8        Money Recovery Nationwide                                  Last 4 digits of account number       4682                                               $197.00
          Nonpriority Creditor's Name
          Po Box 13129                                               When was the debt incurred?           Opened 10/01/13
          Lansing, MI 48901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Emergency Department
              Yes                                                       Other. Specify   Physician


 4.5
 9        Money Recovery Nationwide                                  Last 4 digits of account number       0001                                                 $20.00
          Nonpriority Creditor's Name
          Po Box 13129                                               When was the debt incurred?           Opened 12/01/11
          Lansing, MI 48901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Diagnostic Radiology


 4.6
 0        NCO                                                        Last 4 digits of account number       3314                                               $207.00
          Nonpriority Creditor's Name
          2703 N Highway 75                                          When was the debt incurred?           Opened 7/01/10
          Sherman, TX 75091
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Esurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 21 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.6
 1        Russell Collection Agency                                  Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          G3285 Van Slyke Rd.                                        When was the debt incurred?
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 2        Russell Collection Agency                                  Last 4 digits of account number                                                            $62.00
          Nonpriority Creditor's Name
          G3285 Van Slyke Rd.                                        When was the debt incurred?
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection


 4.6
 3        Senex Services Corp                                        Last 4 digits of account number       78N1                                               $100.00
          Nonpriority Creditor's Name
          333 Founds Rd                                              When was the debt incurred?           Opened 10/01/10
          Indianapolis, IN 46268
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Mclaren Regional
              Yes                                                       Other. Specify   Medical Cente




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 22 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.6
 4        Terry Groves                                               Last 4 digits of account number                                                      $18,000.00
          Nonpriority Creditor's Name
          3830 Corunna Rd                                            When was the debt incurred?
          Flint, MI 48532
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   back rent


 4.6
 5        terry groves Reality                                       Last 4 digits of account number                                                        $7,200.00
          Nonpriority Creditor's Name
          3830 Corunna Rd                                            When was the debt incurred?
          Flint, MI 48532
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 6        UMR                                                        Last 4 digits of account number                                                          $886.00
          Nonpriority Creditor's Name
          PO BOX 30541                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 23 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.6
 7        UMR                                                        Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          PO BOX 30541                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection


 4.6
 8        Vascular Surgery Associates                                Last 4 digits of account number                                                              $7.00
          Nonpriority Creditor's Name
          5020 W. Bristol Rd.                                        When was the debt incurred?
          Flint, MI 48507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical


 4.6
 9        Verizon                                                    Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          PO BOX 920041                                              When was the debt incurred?
          Dallas, TX 75392-0041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 24 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)         17-30751

 4.7
 0        Verizon Wireless                                           Last 4 digits of account number       0001                                             $1,551.56
          Nonpriority Creditor's Name
          PO BOX 15062                                               When was the debt incurred?           7/14
          Albany, NY 12212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cell bill


 4.7
 1        Verizon Wireless                                           Last 4 digits of account number       0001                                             $3,042.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/09 Last Active
          Po Box 49                                                  When was the debt incurred?           10/31/15
          Lakeland, FL 33802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 2        Verizon Wireless                                           Last 4 digits of account number                                                        $3,500.00
          Nonpriority Creditor's Name
          P.O. Box 790292                                            When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   cell bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19               Entered 04/09/19 10:39:54                         Page 25 of 30
 Debtor 1 Lorna Mercier                                                                                  Case number (if known)          17-30751

 4.7
 3         Wilfredo Rivera                                           Last 4 digits of account number                                                           $606.00
           Nonpriority Creditor's Name
           6400 Industrial Loop                                      When was the debt incurred?
           Greendale, WI 53129
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   medical


 4.7
 4         Wilfredo Rivera Md                                        Last 4 digits of account number                                                           $114.00
           Nonpriority Creditor's Name
           2335 S Linden Rd                                          When was the debt incurred?
           Flint, MI 48532
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                       6,000.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                       6,000.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                      57,852.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19                Entered 04/09/19 10:39:54                           Page 26 of 30
 Debtor 1 Lorna Mercier                                                                              Case number (if known)   17-30751
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             142,220.38

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             200,072.38




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 27 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19             Entered 04/09/19 10:39:54                Page 27 of 30
                                                            UNITED STATES BANKRUPTCY COURT
                                                              EASTERN DISTRICT OF MICHIGAN

                                                                COVER SHEET FOR AMENDMENTS


 Case Name:                Lorna Mercier                                                     Case No.:    17-30751

DESCRIBE INFORMATION BEING AMENDED BY CHECKING APPLICABLE BOX(ES) BELOW:

      Amendment to Petition:
             Name       Debtor(s) Mailing Address     Alias
             Signature     Complying with Order Directing the Filing of Official Form(s)
      Summary of Your Assets and Liabilities and Certain Statistical Information
      Statement of Financial Affairs
      Schedules and List of Creditors:
          Schedule A/B
          Schedule C          Debtor 2 Schedule C
          List of Creditors Schedule D        Schedule E/F and
               Add creditor(s), provide address of creditor already on the List of Creditors, change amount or classification of
          debt - $31 Fee Required, or
               Change address of a creditor already on the List of Creditors - No Fee Required
          Schedule G
          Schedule H
          Schedule I
          Schedule J
          Schedule J-2
      NOTE: Use Page 2 for any corrections or additions to the List of Creditors.
 Additional Details of Amendment(s):




             DECLARATION OF ATTORNEY: I declare that the above information contained on this cover sheet may
             be relied upon by the Clerk of the Court as a complete and accurate summary of the information
             contained in the documents attached.
 Date                               Signature
 April 9, 2019                                    /s/ George E. Jacobs
             AFFIRMATION OF DEBTOR(S): I declare under penalty of perjury that I have read this cover sheet and
             the attached schedules, lists, statements, etc., and that they are true and correct to the best of my
             knowledge, information and belief.
 Date                              Signature
 April 9, 2019                                    /s/ Lorna Mercier




                                                                              1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

              17-30751-dof                  Doc 42           Filed 04/09/19   Entered 04/09/19 10:39:54    Page 28 of 30
                                                       CORRECTIONS TO THE LIST OF CREDITORS
Use this section to make corrections to the name(s) and address(es) of any creditor(s) listed on the current
schedules and List of Creditors.
 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Alliance Anesthesia PLLC
 4800 S. Saginaw St.
 Suite 1845
 Flint, MI 48507

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Capital One
 P.O. Box 6492
 Carol Stream, IL 60197

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Client Financial Services
 209 South Alloy Drive
 Fenton, MI 48430

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Client Financial Services of Michigan
 L-3725
 Columbus, OH 43260

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Consumers Energy
 Bankruptcy Department
 400 Coolidge Hwy.
 Royal Oak, MI 48073

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Credit One Bank
 PO Box 98878
 Las Vegas, NV 89193

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Degara APP PLLC
 PO Box 4458 Dept. 206
 Houston, TX 77210

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Genesis FS Card Services
 PO Box 4477
 Beaverton, OR 97076

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:




                                                                              2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy

              17-30751-dof                 Doc 42            Filed 04/09/19   Entered 04/09/19 10:39:54   Page 29 of 30
 HRRG
 PO Box 459080
 Fort Lauderdale, FL 33345

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Insight Radiologists P.C.
 4800 S. Saginaw St.
 Ste. 1805
 Flint, MI 48507

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Jawad A Shah MD PC
 4800 S. Saginaw St.
 Ste. 1805
 Flint, MI 48507

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 McLaren
 P.O. Box 775373
 Chicago, IL 60677

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 Russell Collection Agency
 G3285 Van Slyke Rd.
 Flint, MI 48507

 PREVIOUS NAME/ADDRESS OF CREDITOR:                                           PLEASE CHANGE TO:

 UMR
 PO BOX 30541
 Salt Lake City, UT 84130



                                                          ADDITIONS TO THE LIST OF CREDITORS
Use this section to identify creditors added to the schedules and List of Creditors.
 NAME OF CREDITOR:

 ADDRESS:



 NAME OF CREDITOR:

 ADDRESS:



 NAME OF CREDITOR:

 ADDRESS:


                        FOR ADDITIONAL CORRECTIONS/ADDITIONS, COPY THIS SHEET AND CONTINUE.


                                                                              3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy

              17-30751-dof                 Doc 42            Filed 04/09/19   Entered 04/09/19 10:39:54   Page 30 of 30
